Name: Commission Regulation (EEC) No 364/90 of 12 February 1990 amending Regulation (EEC) No 3328/89 opening invitations to tender for the supply of certain citrus fruit to Poland in accordance with Council Regulation (EEC) No 2247/89
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  cooperation policy
 Date Published: nan

 13 . 2. 90 Official Journal of the European Communities No L 39/21 COMMISSION REGULATION (EEC) No 364/90 of 12 February 1990 amending Regulation (EEC) No 3328/89 opening invitations to tender for the supply of certain citrus fruit to Poland in accordance with Council Regulation (EEC) No 2247/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2247/89 of 24 July 1989 on an emergency measure for the free supply of certain agricultural products to Poland ('), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 3328/89 is hereby replaced by the following : *2 . The supply indicated in paragraph 1 shall consist of : (a) 1 5 000 tonnes of lemons mobilized in the fol ­ lowing Member States ;  Italy :  Spain : Greece : 8 000 tonnes, 6 000 tonnes, 1 000 tonnes ; (b) 5 000 tonnes of oranges mobilized in the fol ­ lowing Member States :  Italy :  Spain :  Greece : 2 500 tonnes, 500 tonnes, 1 000 tonnes.' Whereas Article 1 (2) of Commission Regulation (EEC) No 3328/89 of 3 November 1989 opening invitations to tender for the supply of certain citrus fruit to Poland in accordance with Council Regulation (EEC) No 224/89 (2) allocated the quantities of oranges and lemons to be mobilized between certain Member States ; whereas the quantities allocated should be adjusted in line with the tenders submitted on 16 January 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 216, 27. 7 . 1989, p . 5. (*) OJ No L 321 , 4 . 11 . 1989, p . 43 .